DETAILED ACTION
	This office action is in response to the application filed on 4/4/2022 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of U.S. Patent No. 11296815. Although the claims at issue are not identical, they are not patentably distinct from each other because 
17657950
11296815
1, 2, 3, 9, 10, 11, 12, 18, 19, 20
2
4, 13
3
5, 14
4
6, 15
5
7, 16
6

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10-12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US20160183276A1) in view of Kim et al. (US20140169297A1).
As to claims 1, 10, 19 and 20, Marinier teaches a method in a first terminal device for facilitating direct communication with a second terminal device, comprising: (abstract Systems, methods, and instrumentalities are provided to implement scheduling for device-to-device (D2D).)
transmitting to the second terminal device a Modulation and Coding Scheme (MCS) index, ([0019] The WTRU may encode the control information and transmit the control information, e.g., using a Physical Uplink Shared Channel (PUSCH) like structure. The WTRU may include control information from one or more of the following elements: MCS and also stated in [0129])
But does not specifically teach:
based on which the second terminal device can obtain a modulation order and a Transport Block Size (TBS) in accordance with a first mapping or a second mapping between MCS indices on one hand and modulation orders and TBSs on the other, wherein the MCS index is determined by the first terminal device by selectively applying the first or second mapping.
However Kim teaches based on which the second terminal device can obtain a modulation order and a Transport Block Size (TBS) in accordance with a first mapping or a second mapping between MCS indices on one hand and modulation orders and TBSs on the other, (abstract receiving, by a user equipment (UE), a message including a 256 QAM indicator indicating use of a 256 QAM scheme; and receiving a physical downlink control channel (PDCCH) signal including the MCS index, wherein the UE obtains a modulation order and a Transport Block Size (TBS) index depending upon the MCS index for the 256 QAM scheme. [0015] The UE may simultaneously manage a first table for supporting a legacy modulation scheme and a second table for supporting the 256 QAM scheme,)
wherein the MCS index is determined by the first terminal device by selectively applying the first or second mapping. ([0239] Referring to FIG. 10, the UE and the eNB perform a UE capability negotiation process for negotiating whether or not 256 QAM is supported after completion of initial access in step S1010. ) This would be the decision to use the legacy or the new table for the MCS index.
wherein the second mapping supports a higher modulation order than modulation orders supported by the first mapping. (Kim [0007] A current LTE/LTE-A system is designed to adopt Quadrature Phase Shift Keying (QPSK), 16 Quadrature Amplitude Modulation (16 QAM), and 64 QAM as the modulation schemes. However, in order to increase the data transmission amount as well as to efficiently use radio resources, many people and developers are conducting intensive research into a method for indicating whether to use 256 QAM having a higher modulation order)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
(Marinier fig. 1b shows a transceiver processor and memory for implementing the methods of the disclosure.)
As to claims 2 and 11, Marinier in view of Kim teaches the method of claim 2, wherein the first and second mappings have an overlapped portion. (Kim table 6 legacy [0185] vs table 7 new [0195]-[0197] have overlapping portions)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
As to claims 3 and 12, Marinier in view of Kim teaches the method of claim 3, wherein the overlapped portion is associated with one or more of modulation orders supported by both the first and second mappings. (Kim table 6 vs table 7 from modulation order 2-6 portions of tables are shared)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
As to claims 7 and 16, Marinier in view of Kim teaches the method of claim 1, further comprising: transmitting to the second terminal device an indicator indicating which of the first and second mappings is applied by the first terminal device. (Kim abstract receiving, by a user equipment (UE), a message including a 256 QAM indicator indicating use of a 256 QAM scheme. [0239] Referring to FIG. 10, the UE and the eNB perform a UE capability negotiation process for negotiating whether or not 256 QAM is supported after completion of initial access in step S1010.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.
As to claims 8 and 17, Marinier in view of Kim teaches the method of claim 1, wherein the second terminal device supports the first mapping only. (Kim [0239] Referring to FIG. 10, the UE and the eNB perform a UE capability negotiation process for negotiating whether or not 256 QAM is supported after completion of initial access in step S1010. ) This would be the decision to use the legacy or the new table for the MCS index.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communications of Marinier with the MCS index of Kim in order to increase the data transmission amount as well as to efficiently use radio resources.

Claims 4-6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marnier in view of Kim as applied to claim 3 above, and further in view of Wu et al. (US20190260559A1).
As to claims 4 and 13, Marinier in view of Kim teaches the method of claim 3, 
But does not specifically teach:
wherein the overlapped portion is associated with coding rates below a predefined threshold.
However Wu teaches wherein the overlapped portion is associated with coding rates below a predefined threshold. ([0149] when receiving a data packet whose code rate is higher than 0.93 or 0.931, a receive end (for example, a terminal device) may not decode the data packet. In other words, a highest code rate of the LTE system is 0.93 or 0.931.  [0148] when a transport block corresponding to low-order modulation reaches or exceeds the critical code rate, transmission reliability can be improved by switching the transport block to high-order modulation, thereby improving spectral efficiency) This means the legacy MCS table can be used to a given point and then changed for higher levels of the new table making an overlapping portion of the two tables the same before the coding rate threshold is reached.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communication of Marinier in view of Kim with the modulation order switching in order to improve transmission reliability and spectral efficiency. 
As to claims 5 and 14, Marinier in view of Kim as applied to claim 3 and further in view of Wu teaches the method of claim 5, wherein, in a portion of the second mapping that does not overlap the first mapping, each TBS associated with the second mapping is scaled down with respect to a corresponding TBS associated with the first mapping by a factor dependent on a number of Resource Elements (REs) available for data transmission. (Wu [0146] code rate changes based on resources used to carry data and table 2 shows coding rates based on TBS and that when a critical code rate for a given modulation order is reached (start of non-overlapping portion) the modulation order is changed to a higher modulation order giving a lower code rate at that TBS/MCS index [0148] )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communication of Marinier in view of Kim with the modulation order switching in order to improve transmission reliability and spectral efficiency. 
As to claims 6 and 15, Marinier in view of Kim teaches the method of claim 1, wherein the MCS index is determined by the first terminal device by applying the first mapping when retransmission is configured,  (Kim [0190] In order to change the modulation scheme without TBS modification during retransmission, one reserved state is needed. I.sub.MCS is redefined in the legacy implementation scheme, such that implementation complexity can be minimized.)
But does not specifically teach:
or the second mapping when no retransmission is configured and a modulation order and a TBS obtained by applying the first mapping would result in a coding rate higher than a predefined threshold. 
However Wu teaches the second mapping when no retransmission is configured and a modulation order and a TBS obtained by applying the first mapping would result in a coding rate higher than a predefined threshold. ([0149] when receiving a data packet whose code rate is higher than 0.93 or 0.931, a receive end (for example, a terminal device) may not decode the data packet. In other words, a highest code rate of the LTE system is 0.93 or 0.931.  [0148] when a transport block corresponding to low-order modulation reaches or exceeds the critical code rate, transmission reliability can be improved by switching the transport block to high-order modulation, thereby improving spectral efficiency) This means the legacy MCS table can be used to a given point and then changed for higher levels of the new table making an overlapping portion of the two tables the same before the coding rate threshold is reached.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the D2D communication of Marinier in view of Kim with the modulation order switching in order to improve transmission reliability and spectral efficiency. 


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Kim as applied to claim 1 above, and further in view of Kim et al. (US20200076722A1); hereinafter referred to as “722.”
As to claims 9 and 18, Marinier in view of Kim teaches the method of claim 1, 
But does not specifically teach:
wherein the first and second terminal devices are communicating directly with each other on a sidelink for vehicular services.
However 722 teaches wherein the first and second terminal devices are communicating directly with each other on a sidelink for vehicular services. ([0080] FIG. 10 is a reference diagram to describe UE-to-UE direct communication. When a UE performs communication with another UE using a direct wireless channel, as shown in FIG. 10, the present invention proposes a method of determining a resource to use for communication. This can be named UE-to-UE direct signal transmission/reception or Device-to-Device ( D2D) communication, and further named a sidelink to be distinguished from Downlink (DL) and Uplink (UL) of the existing cellular communication. Furthermore, communication among multiple devices may be named Vehicle-to-Vehicle (V2V) communication in association with vehicles. Hence, although a UE means a user's UE (or car), if a network equipment such as an eNB transmits/receives a signal according to a UE-to-UE communication methodology, the network equipment can be regarded as a sort of UE to which the present invention is applicable. Moreover, an eNB can receive a D2D signal transmitted by a UE. Furthermore, a signal transmitting/receiving method of a UE designed for D2D transmission is applicable to an operation for a UE to transmit data to an eNB.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the D2D communications of Marinier in view of Kim can be a sidelink for vehicular service in view of 722 in order to provide a V2V network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465